DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                                  TRANISHA EPPS,
                                     Appellant,

                                            v.

                               STATE OF FLORIDA,
                                    Appellee.

                                    No. 4D18-358

                                [December 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew Siegel, Judge; L.T. Case No. 2017CF001637.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Defendant Tranisha Epps appeals her convictions and sentences
following a plea of no contest to eleven counts in nine separate cases. This
court granted Defendant’s petition for belated appeal and has jurisdiction
pursuant to Florida Rule of Appellate Procedure 9.141(c)(6)(D). Defendant
subsequently filed a motion to correct sentencing error based on a
defective scoresheet pursuant to Florida Rule of Criminal Procedure
3.800(2)(b).

   We affirm Defendant’s convictions and sentences without discussion,
as the scoresheet used by the trial court correctly reflects the charges to
which Defendant pled. However, we remand for the orders of judgment to
be corrected in trial cases 17005239CF10A, 1 17001637CF10A 2 and



1 The judgment order should correct the citation to section 812.13(2)(B), Fla. Stat., as a

first-degree felony.
2 The judgment order should correct the citation to section 812.13(2)(C), Fla. Stat., as a

second-degree felony.
17002673CF10A, 3 because the orders do not properly reflect the charges
to which Defendant pled. See Bradley v. State, 3 So. 3d 1168, 1171 (Fla.
2009).

   Affirmed; remanded to correct scrivener’s errors.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                                 *          *           *

   Not final until disposition of timely filed motion for rehearing.




3 The judgment order should correct the citation to section 812.13(2)(B), Fla. Stat, as a

first-degree felony.

                                            2